 

Exhibi 10.1

 

COHEN & COMPANY INC.

 

NON-QUALIFIED DEFERRED COMPENSATION PLAN

 

Effective February 12, 2020

 



 

 

 

TABLE OF CONTENTS

Page

Article I The Plan 1     1.1 Establishment of Plan 1 1.2 Purpose of Plan 1 1.3
Application of the Plan 1 1.4 Compliance with Code Section 409A 1       Article
II Definitions 2     2.1 “Account” 2 2.2 “Affiliate” 2 2.3 “Award Letter” 2 2.4
“Base Cash Salary” 2 2.5 “Beneficiary” 2 2.6 “Bonus” 2 2.7 “Change of Control” 2
2.8 “Committee” 4 2.9 “Code” 4 2.10 “Company” 4 2.11 “Company Allocations” 4
2.12 “Credited Earnings” 4 2.13 “Deferral Agreement” 4 2.14 “Disability” or
“Disabled” 4 2.15 “Effective Date” 4 2.16 “Eligible Executive” 5 2.17 “Employee”
5 2.18 “Employment Agreement” 5 2.19 “ERISA” 5 2.20 “Participant” 5 2.21
“Participating Employer” 5 2.22 “Plan” 5 2.23 “Plan Administrator” 5 2.24 “Plan
Year” 5 2.25 “Termination of Employment” 5 2.26 “Unforeseen Financial Emergency”
5       Article III Eligibility for Participation and Deferral of Compensation 7
    3.1 Eligibility to Defer Compensation 7 3.2 Deferrals 7 3.3 Timing of
Deferral Elections. 7       Article IV Accounts; Company Allocations and
Credited Earnings 9     4.1 Accounts 9 4.2 Company Allocations 9 4.3 Adjustment
of Accounts 9

 



 

 

 

4.4 Account Balances 9 4.5 Account Statements 9       Article V Payment of
Benefits 10     5.1 Payment Date 10 5.2 Time of Distribution 10 5.3 Form of
Distribution 11 5.4 Designation of Beneficiary 11 5.5 Distribution Due to an
Unforeseen Financial Emergency 12 5.6 Loans 12       Article VI Funding of the
Plan 13     6.1 Funding 13 6.2 Creation of Rabbi Trust 13       Article VII
Administration 14     7.1 Administration 14 7.2 Finality of Determination 14 7.3
Indemnification 14 7.4 Unsecured Interest 14       Article VIII Claims Procedure
15     8.1 Claims Procedure 15 8.2 Finality of Committee Determinations 15 8.3
Additional Claim Information 15       Article IX General Provisions 17     9.1
Effect of Merger, Consolidation Acquisition or Reorganization 17 9.2 Amendment
or Termination 17 9.3 No Right to Continuing Employment 17 9.4 Non-alienation of
Benefits 17 9.5 Offset 17 9.6 Binding on Participating Employers, Participants
and Their Successors 17 9.7 Payments to Minors; Incapacity of Recipient 18 9.8
Governing Law 18 9.9 Severability 18 9.10 Interpretation 18 9.11 Limitations on
Liabilities 18 9.12 Plan Expenses 19 9.13 Withholding 19 9.14 Tax Effect 19 9.15
Effect on Other Employee Benefits 19 9.16 Number and Headings 20

 



 

 

 

Article I  The Plan

 

1.1              Establishment of Plan. Cohen & Company Inc. (the “Company”)
hereby establishes, effective as of February 12, 2020, an unfunded nonqualified
deferred compensation plan for a select group of management and highly
compensated employees to be known as the Cohen & Company Inc. Nonqualified
Deferred Compensation Plan (the “Plan”).

 

1.2              Purpose of Plan. The purpose of the Plan is to provide for
certain Company Allocations to a Participant’s Account. If authorized by the
Compensation Committee, the Plan may also provide Eligible Executives with the
opportunity to defer, annually, the receipt of a portion of their compensation.
It is the intent that this Plan constitute a separate unfunded plan that meets
the requirements of, and that is classified as, a plan which is maintained
primarily for the purpose of providing deferred compensation for a select group
of management or highly compensated employees within the meaning of Sections
201(2), 301(3), and 401(a)(1) of ERISA. As such, it is intended that the Plan be
exempt from the relevant requirements of Title I of ERISA. In addition, this
Plan is not intended to satisfy the qualification requirements of Code section
401.

 

1.3              Application of the Plan. The terms of this Plan are applicable
only with respect to the deferral of compensation on or after February 12, 2020.

 

1.4              Compliance with Code Section 409A. The Plan is intended to
comply and shall be interpreted consistent with the requirements of Code section
409A and the Treasury regulations issued thereunder.

 



1

 

 

Article II  Definitions

 

2.1              “Account” shall mean the recordkeeping account established and
maintained by the Company to record a Participant’s cumulative Company
Allocations and deferrals (if allowed) under the terms of this Plan, plus any
adjustments due to Credited Earnings designated under Article IV. A
Participant’s Account may be divided into subaccounts.

 

2.2              “Affiliate” shall mean any corporation, trade, or business if
it and the Company are members of a controlled group of corporations, are under
common control, or are members of an affiliated service group, within the
meaning of Code sections 414(b), 414(c) and 414(m), respectively. The term
“Affiliate” shall also include any other entity required to be aggregated with
the Company pursuant to regulations under Code section 414(o).

 

2.3              “Award Letter” shall mean the letter issued to a Participant
reflecting the amount and terms of the Company Allocation made to the Account of
a Participant.

 

2.4               “Base Cash Salary” shall mean the total annual cash
compensation which would have been paid to a Participant currently,
notwithstanding an election to defer certain amounts under this Plan or under
any other deferred compensation plan (qualified or nonqualified) maintained by
the Company.

 

2.5              “Beneficiary” shall mean the person or persons designated by a
Participant in accordance with Section 5.4 of the Plan. Where the context
dictates, the term “Beneficiary” shall also mean “Beneficiaries.”

 

2.6              “Bonus” shall mean an amount awarded to a Participant which
satisfies the definition of “performance-based compensation” as set forth in
Treas. Reg. § 1.409A-1(e).

 

2.7              “Change of Control” means the occurrence of any of the
following events, either individually or in combination:

 

(a)               Change of Ownership of the Company. A change of ownership of
the Company occurs on the date that any one person or persons acting as a
“Group” (other than Daniel G. Cohen, any member of Daniel G. Cohen’s immediate
family, the DGC Family Fintech Trust and any controlled Affiliates of the
foregoing), as determined under the rule in Paragraph (ii) below, acquires
ownership of the Company, that, together with interest held by such person or
Group, constitutes more than fifty percent (50%) of the total fair market value
or total voting power of the Company or of any corporation that owns at least
fifty percent (50%) of the total fair market value and total voting power of
Company.

 

(i)                 However, if any person or Group is considered to own more
than fifty percent (50%) of the total fair market value or total voting power of
the Company, the acquisition of additional interest by the same person or Group
of persons is not considered to cause a Change of Control. In addition, Change
of Control shall apply if there is an increase in the percentage owned by any
one person or persons, acting as a Group, as a result of a transaction in which
the Company acquires its interests in exchange for property. The rule set forth
in the immediately preceding sentence applies only when there is a transfer of
interests of Company and the interests of Company remain outstanding after the
transaction.

 



2

 

 

(ii)              Persons will not be considered to be acting as a “Group”
solely because they purchase or own an interest of the Company at the same time,
or as a result of the same public offering. However, persons will be considered
to be acting as a Group if they are owners of Company and it, or its parent,
enters into a merger, consolidation, purchase or acquisition of interests or
similar business transaction with another corporation. If a person owns an
interest in Company and another corporation is involved in a business
transaction, then the owner of Company is deemed to be acting as a Group with
other owners in the Company prior to the transaction.

 

(b)               Effective Change of Control. If the Company does not qualify
under Subsection (i), above, then it may still meet the definition of Change of
Control, on the date that either:

 

(i)                 Any one person, or more than one person, acting as a Group
(other than Daniel G. Cohen, any member of Daniel G. Cohen’s immediate family,
the DGC Family Fintech Trust and any controlled Affiliates of the foregoing)
acquires (or has acquired during the twelve (12) month period ending on the date
of the most recent acquisition by such person or persons) ownership interests of
Company possessing thirty-five percent (35%) or more of the total voting power
of the Company; or

 

(ii)              A majority of the numbers of the Managing Board (the “Board”)
are replaced during any 12-month period by directors whose appointment or
election is not endorsed by a majority of the members of the Board prior to the
date of the appointment or election.

 

(c)               Change in Ownership of Company’s Assets. A change in the
ownership of a substantial portion of Company’s assets occurs on the date that
any person, or more than one person acting as a Group (other than Daniel G.
Cohen, any member of Daniel G. Cohen’s immediate family, the DGC Family Fintech
Trust and any controlled Affiliates of the foregoing), acquires or has acquired
during the 12-month period ending on the date of the most recent acquisition by
such person or persons) assets from the Company that have a total fair market
value equal to more than forty percent (40%) of the total gross fair market
value of all of the assets of the Company immediately prior to such acquisition
or acquisitions. For this purpose, gross fair market value means the value of
the assets of the Company, or the value of the assets being disposed of,
determined without regard to any liabilities associated with such assets.

 

(d)               There will be no Change in Control under Subsection (c) when
there is a transfer to an entity that is controlled by the owners of the Company
immediately after the transfer. A transfer of assets by Company is not treated
as a change in ownership of such assets if the assets are transferred to:

 

(i)               an owner of Company (immediately before the asset transfer) in
exchange for or with respect to its interest;

 

(ii)              an entity, fifty percent (50%) or more of the total value or
voting interest of which is owned directly or indirectly, by the Company;

 



3

 

 

(iii)             a person, or more than one person, acting as a Group, that
owns, directly or indirectly, fifty percent (50%) or more of the total value or
voting interest of the Company; or

 

(iv)             an entity, at least fifty percent (50%) of the total value or
voting power of which is owned, directly or indirectly, by a person described in
Subsection (c), above.

 

For purposes of Paragraphs (i) through (iv) and except as otherwise provided, a
person’s status is determined immediately after the transfer of the assets.

 

Notwithstanding the foregoing, the term “Change of Control” shall also have such
additional meanings as are permitted or required in guidance issued by the
Internal Revenue Service under Code section 409A.

 

2.8              “Committee” shall mean the committee designated by the Company
to administer the Plan.

 

2.9              “Code” shall mean the Internal Revenue Code of 1986, as
amended.

 

2.10            “Company” shall mean Cohen & Company Inc. and Affiliates
including Cohen & Company, LLC.

 

2.11            “Company Allocations” shall mean allocations made by the Company
to a Participant’s Account under the Plan as reflected in Award Letter. Company
Allocations may be a percentage of the Participant’s Base Compensation or a
fixed dollar amount.

 

2.12            “Credited Earnings” means the earnings or loss amounts credited
to a Participant’s Account, as provided in Section 4.3.

 

2.13            “Deferral Agreement” shall mean a written agreement executed by
the Participant and delivered to the Plan Administrator pursuant to which the
Participant agrees to defer a certain portion of such Participant’s Base Cash
Salary and/or Bonus and be paid at a later point in time provided that such
deferrals are permitted by the Compensation Committee.

 

2.14            “Disability” or “Disabled” shall mean the inability of a
Participant to engage in any substantial gainful activity by reason of any
medically determinable physical or mental impairment that can be expected to
result in death or can be expected to last for a continuous period of not less
than twelve months, as provided in Code section 409A(a)(2)(C) and Prop. Treas.
Reg. § 1.409A-3(g)(4). For purposes of this Section 2.13, a Participant will be
deemed disabled if such Participant is determined to be totally disabled by the
Social Security Administration. Moreover, a Participant will be deemed disabled
if such Participant is determined to be disabled in accordance with a disability
insurance program of the Company, provided that the definition of disability
applied under such disability insurance program complies with the requirements
of Treas. Reg. § 1.409A-3(i)(4).

 

2.15            “Effective Date” shall mean February 12, 2020, the effective
date of this Plan.

 



4

 

 

2.16            “Eligible Executive” shall mean an Employee who satisfies the
requirements of Section 3.1.

 

2.17            “Employee” means any individual employed by the Company on a
regular, full-time basis (in accordance with the personnel practices of the
Company).

 

2.18            “Employment Agreement” shall mean a properly executed employment
agreement between the Company and an Employee.

 

2.19            “ERISA” shall mean the Employee Retirement Income Security Act
of 1974, as amended.

 

2.20            “Participant” shall mean an Eligible Executive who, for a given
Plan Year, is participating in the Plan in accordance with the provisions of
Article III. An individual shall remain a Participant until that individual has
received full distribution of any amount credited to the Participant’s Account.

 

2.21            “Participating Employer” shall mean the Company and each other
Affiliate that employees a Participant in the Plan.

 

2.22            “Plan” means the Cohen & Company Inc. Nonqualified Deferred
Compensation Plan, a nonqualified deferred compensation plan for a select group
of management and highly compensated employees, as contained herein and as the
same may be amended hereafter.

 

2.23            “Plan Administrator” means the Committee or its designee. The
Committee shall be responsible for the approval of all discretionary matters
under the terms of the Plan and for all aspects of interpretation and
administration of the Plan.

 

2.24            “Plan Year” means the twelve-month period ending on the December
31 of each year during which the Plan is in effect. The above notwithstanding,
the first Plan Year shall be the period beginning on February 12, 2020 through
December 31, 2020.

 

2.25            “Termination of Employment” shall mean the retirement,
resignation, death, or other voluntary or involuntary termination of a
Participant’s employment relationship with the Company or any Affiliate which
satisfies the definition of “separation from service” pursuant to Treas. Reg.
§ 1.409A-1(h).

 

2.26            “Unforeseen Financial Emergency” means a Participant’s severe
financial hardship due to an unforeseeable emergency resulting from a sudden and
unexpected illness or accident of the Participant, or, a sudden and unexpected
illness or accident of a dependent (as defined by Code section 152(a)) of the
Participant, or loss of the Participant’s property due to casualty, or other
similar and extraordinary unforeseeable circumstances arising as a result of
events beyond the control of the Participant. Notwithstanding the foregoing, the
Participant’s desire to send a child to college or to purchase a home is not an
unforeseeable emergency.

 



5

 

 

(a)               Relief from Financial Hardship. No Unforeseen Financial
Emergency shall be deemed to exist to the extent that the financial hardship is
or may be relieved:

 

(i)               through reimbursement or compensation by insurance or
otherwise;

 

(ii)              by borrowing from commercial sources on reasonable commercial
terms to the extent that this borrowing would not itself cause a severe
financial hardship;

 

(iii)             by cessation of deferrals under the Plan; or

 

(iv)             by liquidation of the Participant’s other assets (including
assets of the Participant’s spouse and minor children that are reasonably
available to the Participant) to the extent that this liquidation would not
itself cause severe financial hardship.

 

For purposes of Paragraphs (i) through (iv), the Participant’s resources shall
be deemed to include those assets of his or her spouse and minor children that
are reasonably available to the Participant; however, property held for the
Participant’s child under an irrevocable trust or under a Uniform Gifts to
Minors Act custodianship or Uniform Transfers to Minors Act custodianship shall
not be treated as a resource of the Participant.

 

(b)               Determination of an Unforeseen Financial Emergency. The
Committee shall determine whether the circumstances of the Participant
constitute an unforeseeable emergency and thus an Unforeseen Financial Emergency
within the meaning of this Section. Following a uniform procedure, the
Committee’s determination shall consider any facts or conditions deemed
necessary or advisable by the Committee, and the Participant shall be required
to submit any evidence of the Participant’s circumstances that the Committee
requires. The determination as to whether the Participant’s circumstances are a
case of an Unforeseen Financial Emergency shall be based on the facts of each
case; provided however, that all determinations as to an Unforeseen Financial
Emergency shall be uniformly and consistently made according to the provisions
of this Section for all Participants in similar circumstances

 



6

 

 

Article III  Eligibility for Participation and Deferral of Compensation

 

3.1              Eligibility to Defer Compensation. An Employee shall be an
Eligible Executive and eligible to defer participation in the Plan if such
Employee:

 

(a)               is a member of a select group of management or highly
compensated employees (within the meaning of sections 201(2), 301(3) and
401(a)(1) of ERISA) of the Company; and

 

(b)               is entitled to participate in the Plan pursuant to the terms
of such Employee’s Employment Agreement or is otherwise designated by the
Committee as an Employee eligible to participate in the Plan by receipt of an
Award Letter.

 

The Committee may, in its sole discretion, modify the criteria for eligibility
to participate in the Plan from time to time.

 

An Eligible Executive may elect to participate in the Plan by filing a completed
and fully executed Award Letter (and any and all other forms as may be required
by the Committee) with the Company’s Human Resources Department. Such forms must
be received and acknowledged by the Company’s Human Resources Department in
accordance with Section 3.3 below.

 

Once an Employee has been designated as eligible to participate in the Plan,
such Employee shall thereafter remain eligible to participate in the Plan so
long as such status has not been terminated by the Committee (and the Committee
does not modify the eligibility standards for the Plan or terminate the Plan).
The Committee may establish such procedures as it deems appropriate for
notifying Employees of their status as Eligible Executives under the Plan. The
Committee may terminate the eligible status of any designated Eligible Executive
at any time. If an Eligible Executive is subsequently designated as no longer
eligible to participate in the Plan, any Account previously established shall
remain in existence and subject to the applicable provisions of this Plan until
fully distributed as provided herein.

 

3.2              Deferrals. Upon the expressed approval of the Compensation
Committee of the Board, a Participant may elect to defer, on a before-tax basis,
the receipt of a chosen percentage of future Base Cash Salary and/or Bonus, if
any, by filing a Deferral Agreement with the Company’s Human Resources
Department pursuant to this Article III. A Participant must file a separate
Deferral Agreement for each of the Base Cash Salary or Bonus. The Deferral
Agreement must indicate the percentage amount to be deferred in whole
percentages and must be filed in accordance with Section 3.3 below.

 

3.3              Timing of Deferral Elections. 

 

(a)               Base Cash Salary. An election to defer Base Cash Salary shall
be made prior to the first day of the Plan Year in which the amounts of Base
Cash Salary would be earned. The amount to be deferred cannot exceed ten percent
(10%) of such Participant’s Base Cash Salary for the Plan Year. Such deferrals
shall be made pursuant to a Deferral Agreement which satisfies the requirements
of Section 2.12 and shall be irrevocable.

 



7

 

 

(b)               Bonus. An election to defer any Bonus payment shall be made
prior to the date which is six months prior to the last day of the Bonus
determination period. Such deferrals shall be made pursuant to a Deferral
Agreement which satisfies the requirements of Section 2.12 and shall be
irrevocable.

 

(c)               Initial Deferral Election. If an Employee is designated as
eligible to participate in the Plan during the course of a Plan Year, an
election to defer amounts under the Plan shall be made by a date prescribed by
the Committee, but in no event later than thirty (30) days after the Employee is
designated as eligible to participate in the Plan. With respect to Base Cash
Salary, such election shall apply to Base Cash Salary earned after the date of
the election. With respect to any Bonus, such election shall apply to that
portion of the Bonus earned after the date of the election which shall be equal
to the total amount of the Bonus multiplied by the ratio of the number of days
remaining in the Bonus determination period over the total number of days in the
Bonus determination period (as specified under Treas. Reg. § 1.409A – 2(a)(7).)

 



8

 

 

Article IV  Accounts; Company Allocations and Credited Earnings

 

4.1              Accounts. The Committee shall maintain, or cause to be
maintained, an Account for each Participant for the purpose of accounting for
the Participant’s beneficial interest under the Plan, and which interest is
attributable to Company Allocations and Participant deferrals (if any) and
Company Allocations. In addition to the foregoing Accounts, the Committee shall
maintain, or cause to be maintained, such other accounts, subaccounts, records
or books as it deems necessary to properly provide for the maintenance of
Accounts under the Plan, and to carry out the intent and purposes of the Plan.

 

4.2              Company Allocations. A Participant’s Account shall be credited
with Company Allocations as specified under the terms of the Participant’s
Employment Agreement or as otherwise authorized by the Company in its complete
discretion.

 

4.3              Adjustment of Accounts. Company Allocations, Deferrals (if any)
and Credited Earnings (if any), on the balances in the applicable Participant’s
Account shall be credited to such Account as provided above. Charges to a
Participant’s Account to reflect any distribution payments with respect to such
Participant under the Plan shall be as of the date of any such payment. A
Participant’s Account shall also be adjusted and charged for any administrative
expenses or applicable taxes as are applicable to such Participant’s Account to
the extent that such expenses and taxes are not separately paid for by the
Company.

 

4.4              Account Balances. As of any relevant date, the balance credited
to a Participant’s Account shall be the value of the balance standing to the
credit of such Participant’s Account upon the completion of the valuation as of
the close of the last day of the preceding month, adjusted to reflect any
credits or charges made to such Account since such date or dates, including,
without limitation, those adjustments to reflect deferrals to and payments from
such Account.

 

4.5              Account Statements. The Committee shall periodically provide
Participants with a statement concerning the status of such Participant’s
Account.

 



9

 

 

Article V Payment of Benefits

 

5.1            Payment Date. Except as otherwise provided in Section 5.2,
Company Allocations shall be paid as of the date specified in the Award Letter.
Participant elective deferrals of Base Cash Salary and/or Bonuses (if permitted
by the Compensation Committee) shall be paid as set forth below.

 

(a)               Specified Date. Except as otherwise provided in Section 5.2, a
Participant may elect to have all or any portion of deferred Base Cash Salary
(if any), and/or deferred Bonus (if any) distributed as of any such date which
is at least two years after the applicable Plan Year in which the amount
deferred would otherwise have been earned. A Participant may elect no more than
two specified dates with respect to any such deferral.

 

(b)               Termination of Employment. A Participant may elect to have all
or any portion of deferred Base Cash Salary and/or deferred Bonus distributed as
of any Participant’s Termination of Employment.

 

(c)               Subsequent Election. A Participant may elect to subsequently
defer the specified payment date(s) for a minimum of five additional years from
the previously-elected specified payment date(s), by filing a subsequent
Deferral Agreement with the Committee on or before the close of business at
least one year before the previously specified payment date(s).

 

(d)               Failure to make Election. If a Participant fails to make an
election under this Section 5.1, with respect to deferred Base Cash Salary or
deferred Bonus all such amounts allocated hereunder shall be deemed
distributable upon Termination of Employment.

 

5.2            Time of Distribution

 

(a)            Distribution at Specified Payment Date.

 

(i)                 Except as otherwise provided in this Subsection (a) or in
the remainder of this Section 5.2, if a Participant elects to receive a
distribution at a specified payment date(s) in accordance with Section 5.1(a)
above, the portion of the Participant’s Account deferred to such date shall be
distributed as soon as administratively feasible, but no more than 90 days,
following such date. The value of the Participant’s Account for which a
distribution is being made shall be determined as of the last day of the month
immediately preceding the Participant’s specified payment date.

 

(ii)               In the event of a Participant’s Termination of Employment
prior to the specified payment date selected due to death, disability or Change
of Control, all remaining payments due to such Participant under the Plan shall
be distributed as soon as administratively feasible, but no more than 90 days,
following the date of such Termination of Employment. The value of the
Participant’s Account for which a distribution is being made shall be determined
as of the last day of the month immediately preceding the date of distribution.

 

(b)               Distribution at Termination of Employment. If a Participant
elects to defer payment until Termination of Employment, in accordance with
Section 5.1(b) above, distribution of the Participant’s Account shall be
distributed as soon as administratively feasible, but no more than 90 days,
following the date of such Termination of Employment. The value of the
Participant’s Account for which a distribution is being made shall be determined
as of the last day of the month immediately preceding the date of distribution.
In the event that a payment of the Participant’s Account (including that portion
attributable to Company Allocations) under this subsection is to be made to an
individual deemed a “specified employee” as defined under Section 409A(a)(2)(B),
such Participant’s account shall be distributed no earlier than 185 days
following the date of such Termination of Employment.

 



10

 

 

(c)               Death. In the event of the death of a Participant prior to the
specified payment date(s) selected in accordance with Section 5.1(a), all
remaining payments due to such Participant under the Plan shall be paid to the
Participant’s Beneficiary in a single lump-sum cash payment as soon as
administratively feasible, but no more than 90 days, following the Participant’s
death. The value of the Participant’s Account for which a distribution is to be
made to such Participant’s Beneficiary shall be determined as of the last day of
the month immediately preceding the date of distribution. All payments to a
Beneficiary under this Plan are subject to delivery to the Committee of such
death certificate, letters testamentary, tax waivers, and other documents as the
Committee may reasonably request.

 

(d)               Disability. A Participant who becomes Disabled while employed
by a Participating Employer shall be eligible to receive a distribution of such
Participant’s Account balance in a single lump sum as soon as administratively
feasible, but no more than 90 days, following the date the Participant is
determined to be Disabled. The value of the Participant’s Account for which a
distribution is to be made shall be determined as of the last day of the month
immediately preceding the date of distribution.

 

(e)              Change of Control. Notwithstanding any prior election under
this Article V, in the event that a Participant experiences a Termination of
Employment within two years immediately following a Change in Control,
distribution of the Participant’s Account shall be distributed in a single sum
as soon as administratively feasible, but no more than 90 days, following the
date of such Termination of Employment.

 

5.3              Form of Distribution. Distribution shall be made in a single
sum unless the Award Agreement authorizes distribution in a form to be elected
by the Participant.

 

5.4              Designation of Beneficiary. Each Participant may designate a
Beneficiary or Beneficiaries (who may be named jointly or successively), to whom
survivor benefits under this Section 5.4 are to be paid upon such Participant’s
death. Each such designation must be made and delivered to the Committee during
the Participant’s lifetime, must be made in writing on a form prescribed for
that purpose by the Committee and in conformity with the Committee’s applicable
procedures, shall be effective when filed with the Committee, and shall revoke
all prior designations (without the consent of a prior Beneficiary being
required, except a spousal consent if required by law). In the event that a
Participant has designated more than one Beneficiary without specifying the
percentage interest of each Beneficiary, then each such Beneficiary shall have
the same percentage interest. If no Beneficiary is designated or if no
designated Beneficiary survives the Participant, the applicable benefit shall be
payable to the Participant’s surviving spouse or, if there is no surviving
spouse, to the Participant’s estate.

 



11

 

 

5.5              Distribution Due to an Unforeseen Financial Emergency. A
Participant may request a distribution of all or a portion of such Participant’s
Account in the event of an Unforeseen Financial Emergency. The Participant shall
submit such forms and information as required by the Plan Administrator to
establish the occurrence of an Unforeseen Financial Emergency.

 

5.6              Loans. A Participant shall not be permitted to take any loans
from such Participant’s Account under the Plan.

 



12

 

 

Article VI  Funding of the Plan

 

6.1              Funding. All amounts paid under this Plan shall be paid from
the general assets of the Company or other Participating Employer. Benefits
shall be reflected on the accounting records of the Company, but neither this
Plan nor the maintenance of such accounting records shall be construed to
create, or require the creation of, a trust, custodial account, or escrow
account with respect to any Participant. No Participant shall have any right,
title, or interest whatsoever in or to any investment reserves, accounts, or
funds that the Company may purchase, establish, or accumulate to aid in
providing the unfunded benefit payments described in the Plan. Nothing contained
in this Plan, and no action taken pursuant to its provisions, shall create, or
be construed to create, a trust or fiduciary relationship of any kind between a
Participating Employer or the Committee and a Participant or any other person.
Participants shall not acquire any interest under the Plan greater than that of
an unsecured general creditor of a Participating Employer.

 

6.2              Creation of Rabbi Trust. The Company may elect, at any time and
in its sole discretion, to establish a grantor, or “rabbi,” trust within the
meaning of subpart E, part I, subchapter J, chapter 1, subtitle A of the Code.
If so established, the Company or a Participating Employer shall contribute to
the rabbi trust assets that shall be held subject to the claims of the Company’s
creditors, in the event of the Company’s insolvency, until such assets shall be
paid to Plan Participants or their Beneficiaries in the manner provided in
Article V of the Plan.

 



13

 

 

Article VII  Administration

 

7.1              Administration. The Committee shall administer this Plan in a
manner consistent with an unfunded plan that is not intended to meet the
qualification requirements of Code section 401. The Committee shall have the
full power, discretion and authority to interpret, construe and administer this
Plan, and to establish and maintain rules and procedures to administer this
Plan. The Committee shall establish and maintain such accounts or records that
the Committee may from time to time consider necessary. The Committee may engage
or designate such persons as it shall determine to perform on its behalf the
services required of it hereunder, and may, by a written instrument:

 

(a)               designate one or more of them to execute all documents and
other instruments proper, necessary, or desirable in order to effectuate the
purposes of the Plan, and

 

(b)               change any such designation theretofore made, and any
Committee member may revoke any such designation theretofore made.

 

An employee of the Company, or an unaffiliated person or entity designated by
the Committee, shall be deemed to be the Plan Administrator within the meaning
of section 3(16)(A) of ERISA. If no such employee shall be so designated, the
Committee shall be deemed to be the Plan Administrator for this purpose to the
extent applicable.

 

7.2          Finality of Determination. All determinations of the Committee
shall be final, binding and conclusive upon the Participating Employers and all
employees who shall have become Participants in the Plan in accordance with the
applicable provisions of the Plan, as well as their respective heirs,
administrators, executors, successors, and assigns.

 

7.3          Indemnification. The members of the Committee, its agents,
officers, directors, and employees of each Participating Employer shall be
indemnified and held harmless by the Participating Employers against and from
any and all loss, costs, liability, or expense that may be imposed upon or
reasonably incurred by them in connection with or resulting from any claim,
action, suit, or proceeding to which they may be a party, or in which they may
be involved by reason of any action taken or failure to act under this Plan and
against and from any and all amounts paid by them in settlement (with the
Company’s written approval) or paid by them in satisfaction of a judgment in any
such action, suit, or proceeding. The foregoing provision shall not be
applicable to any person if the loss, costs, liability, or expense is due to
such person’s gross negligence or willful misconduct.

 

7.4          Unsecured Interest. No Participant or Beneficiary shall have any
interest whatsoever in any specific asset of a Participating Employer. To the
extent that any person acquires a right to receive payments under this Plan,
such right shall be no greater than the right of any unsecured general creditor
of a Participating Employer.

 



14

 

 

Article VIII  Claims Procedure

 

8.1          Claims Procedure. The Committee shall have the exclusive right to
interpret the Plan and to decide any and all matters arising thereunder. In the
event of a claim by a Participant as to the amount of any distribution or method
of payment under the Plan, within 90 days of the filing of such claim, unless
special circumstances require an extension of such period, such person will be
given notice in writing of any denial, which notice will set forth the reason
for denial, the Plan provisions on which the denial is based, an explanation of
what other material or information, if any, is needed to perfect the claim, and
an explanation of the claims review procedure. The denial of the claim will be
final without the right of review unless the Participant appeals such denial
within 60 days of the date of receipt of such denial by filing notice in writing
with the Committee at the following address:

 

Rachael Fink, Esquire
Senior Vice President & General Counsel
3 Columbus Circle
24th Floor
New York, NY 10019

 

The Participant will have the right to review pertinent Plan documents and to
submit issues and comments in writing. The Committee will make a decision in
writing within 60 days of receiving the request for review, unless special
circumstances require an extension of such period. The decision on review will
be in writing and will include specific reasons and references to the pertinent
plan provisions on which the decision is based.

 

8.2          Finality of Committee Determinations. Determinations by the
Committee and any interpretation, rule, or decision adopted by the Committee
under the Plan or in carrying out or administering the Plan shall be final and
binding for all purposes and upon all interested persons, their heirs and
personal representatives.

 

8.3          Additional Claim Information

 

(a)               Authorized Representative. Any claimant may be represented by
an authorized representative. The Committee may, however, determine reasonable
procedures to determine whether an individual is authorized to act on behalf of
an individual.

 

(b)               Administrative Safeguards. The Committee shall determine
administrative safeguards designed to ensure and verify that all determinations
are made in accordance with governing Plan documents and that all Plan
provisions are applied consistently with respect to similarly situated
claimants.

 

(c)               Tolling of Response Periods. The review periods described in
Section 8.1 shall be tolled for periods during which the claimant is responding
to a request for additional information that the reviewing entity has determined
is necessary to process the claimant’s claim. The claimant shall have 45 days to
provide the requested information. The review periods described in Section 8.1
shall recommence on the earlier of (i) the date the claimant provides the
requested information, or (ii) the end of the 45-day period.

 



15

 

 

(d)               Exhaustion of Remedy. No claimant may institute any action or
proceeding in any state or federal court of law or equity, or before any
administrative tribunal or arbitrator, for a claim for benefits under the Plan,
until such claimant has first exhausted the procedures set forth in this
Article.

 

(e)               Claims Review. All interpretations, determinations, and
decisions of the reviewing entity with respect to any claim will be its sole
decision based upon the Plan documents and will be deemed final and conclusive.
If an appeal is denied, in whole or in part, however, a claimant shall have a
right to file suit in a state or Federal court.

 



16

 

 

Article IX  General Provisions

 

9.1              Effect of Merger, Consolidation Acquisition or Reorganization.
In the event of a merger, consolidation, acquisition or reorganization where a
Participating Employer is not the surviving organization, this Plan shall
terminate with respect to such Participating Employer, no additional benefits
shall accrue for the Employees of such organization, and unpaid benefits shall
be paid upon the termination of the Plan with respect to such Participating
Employer.

 

9.2              Amendment or Termination. The Company may amend, modify, or
terminate this Plan at any time and in any manner. Such actions by the Company
shall be binding upon all Participating Employers under the Plan. No such
amendment or termination shall deprive any Participant of such Participant’s
benefits accrued under the Plan at the time of such amendment or termination.
Notice of such amendment or termination shall be given in writing to each
Participant and Beneficiary of a deceased Participant having an interest in the
Plan. In the event of a termination of the Plan, pursuant to this Section 9.2,
no further benefits shall accrue under this Plan, and amounts which are then
payable shall continue to be an obligation of the Participating Employer and
shall be paid as scheduled.

 

Notwithstanding any other provision of the Plan to the contrary, the Plan may be
amended at any time and in any manner that the Committee determines, in its sole
and absolute discretion, to be necessary to ensure that the Plan and all
benefits thereunder comply with the requirements of Code section 409A.

 

9.3              No Right to Continuing Employment. Nothing in this Plan shall
(i) interfere with or limit in any way the right of a Participating Employer to
terminate any Participant’s employment at any time, or (ii) confer upon any
Participant any right to continue in the employ of a Participating Employer. A
Participating Employer may take any action (including discharge) with respect to
any Employee or other person and may treat such person without regard to the
effect which such action or treatment might have upon such person as an Employee
under this Plan.

 

9.4              Non-alienation of Benefits. Except as required by any
applicable law, or if permitted by the Committee, pursuant to a domestic
relations order, no benefit or payment under this Plan, shall be subject to
alienation, anticipation, commutation, pledge, encumbrance, or assignment,
whether voluntarily or involuntarily contingently, or otherwise, except the
right to designate a Beneficiary in accordance with Article V, nor shall this
Plan be in anyway liable for or subject to the debts, contracts, liabilities,
engagements or torts of any person entitled to such benefit or payment.

 

9.5              Offset. Notwithstanding any provisions of this Plan to the
contrary, the Company may offset any amounts to be paid to a Participant (or to
such Participant’s Beneficiary) hereunder against any amounts which such
Participant may owe to the Company.

 

9.6              Binding on Participating Employers, Participants and Their
Successors. It is intended that the Participating Employers are under a
contractual obligation to pay a Participant the amount of such Participant’s
Account balance when the Participant is eligible to receive and elects to
receive a distribution from the Plan. All payments of benefits under this Plan
shall be made out of the Participating Employer’s general assets. The provisions
of this Plan shall be applicable with respect to each Participating Employer
separately, and the Participating Employer of the particular Participant
hereunder shall pay amounts payable. In the event any Participant becomes
entitled to a benefit under this Plan based on service with more than one
Participating Employer, the benefit obligations under this Plan shall be
apportioned among such Participating Employers as determined by the Committee.

 



17

 

 

9.7          Payments to Minors; Incapacity of Recipient

 

(a)               Any amount payable to or for the benefit of a minor, an
incompetent person, or any other person incapable of receipt thereof may be paid
to such person’s guardian, to any trustee or custodian holding assets for the
benefits of such person, or to any person providing, or reasonably appearing to
provide, for the care of such person, and such payment shall fully discharge the
Committee, the Participating Employers, and this Plan with respect thereto of
their obligations under this Plan.

 

(b)               If a court of competent jurisdiction determines that the
Participant or any other person entitled to benefits under this Plan is
incompetent by reason of physical or mental disability, the Committee shall have
the power to cause the payments becoming due to such Participant or other person
to be made to a court-appointed guardian without any responsibility to see to
the application of such payments. Any payment made pursuant to such power shall,
as to the amount of such payment, operate as a complete discharge of the
Participating Employers, of their obligations under this Plan.

 

9.8         Governing Law. Except to the extent preempted by federal law, this
Plan shall be governed and construed in accordance with the laws of the [State
of Delaware]. All disputes arising hereunder shall be brought in a forum
convenient to the Company or an Affiliate, and the Participant, by participating
in the Plan, hereby consents to any such forum as the Company or Affiliate may
determine in its sole discretion.

 

9.9         Severability. If any provision of this Plan is held invalid or
unenforceable, its invalidity or unenforceability shall not affect any other
provision of the Plan, and the Plan shall be construed and enforced as if such
provision had not been included therein.

 

9.10      Interpretation. In the event an ambiguity arises between the terms of
this Plan as set forth herein and any communication, statement, or inference of
any kind, whether or not in writing, made by any person, the terms of this Plan,
subject to the Committee’s interpretation, shall control.

 

9.11       Limitations on Liabilities. No liability shall attach to or be
incurred by any officer or director of the Company under or by reason of the
terms, conditions and provisions contained in this Plan, or for the acts or
decisions taken or made thereunder or in connection therewith. As a condition
precedent to participation in this Plan or the receipt of benefits thereunder,
or both, such liability, if any, is expressly waived and released by a
Participant and by any and all persons claiming under or through a Participant
or any other person. Such waiver and release shall be conclusively evidenced by
any act of participation in or the acceptance of benefits under this Plan.

 



18

 

 

9.12             Plan Expenses. The books and records to be maintained for the
purpose of this Plan shall be maintained by the Company at its expense and shall
be subject to the supervision and control of the Committee. All expenses of
administering this Plan shall be paid by the Company either from funds set aside
or earmarked under the Plan or from other funds.

 

9.13             Withholding. The Company shall have the right to deduct from
all payments made from the Plan any federal, state, or local taxes required by
law or elected by a Participant to be withheld with respect to such payments as
may be required under any income tax or other law, whether of the United States
or any other jurisdiction. To the extent a Participant is subject to FICA taxes
with respect to benefits accrued but not yet payable under the Plan pursuant to
Code section 3121(v), as a condition of participation hereunder, each such
Participant shall direct the Company to withhold from such Participant’s current
salary amounts thereby due and payable.

 

9.14             Tax Effect. Neither the Company, the Committee, nor any firm,
person, or corporation represents or guarantees that any particular federal,
state, or local tax consequences will occur as a result of any Participant’s
participation in this Plan. Each Participant shall consult with appropriate
personal advisers regarding the tax consequences of participation in this Plan.

 

9.15            Effect on Other Employee Benefits. Amounts deferred under this
Plan shall, to the extent allowable under applicable law, be included in
creditable compensation when computing benefits under any other Participating
Employer-sponsored employee benefit plan. The treatment of such amounts under
other employee benefit plans shall be determined pursuant to the provisions of
such plans. The benefits of the Participant or any other person entitled to
benefits under this Plan shall be in addition to any benefits paid or payable
to, or on account of the Participant or such other person under any other
pension, disability, equity, annuity or pension plan or policy whatsoever.
Nothing herein contained shall in any manner modify, impair or affect any
existing or future rights of a Participant to receive any employee benefits to
which such Participant would otherwise be entitled or to participate in any
current or future employee benefit plan of a Participating Employer, or any
other supplemental arrangement which constitutes a part of the Participating
Employer’s regular compensation structure.

 



19

 

 

9.16          Number and Headings. Except when otherwise indicated by the
context, the definition of any term in the singular shall also include the
plural. Headings of Articles and Sections herein are included solely for
convenience, and if there is any conflict between such headings and the text of
the Plan, the Plan text shall control.

 

    In Witness Whereof, the authorized representative of the Company has signed
this document effective as of February 12, 2020.

 

  COHEN & COMPANY INC.

 

  By: /s/ Joseph W. Pooler, Jr.   Name:  Joseph W. Pooler, Jr.   Title:
Executive Vice President, Chief Financial Officer and Treasurer

 



20

 